Citation Nr: 1024908	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-11 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1977 to March 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a July 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied an increased 
rating for the Veteran's low back disability.  In August 2005, a 
hearing was held before a Decision Review Officer (DRO) at the 
RO.  In May 2007, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated with 
the Veteran's claims file.  In a decision issued in April 2008, 
the Board denied the Veteran's claim.  She appealed that decision 
to the Court.  In April 2009, the Court vacated the April 2008 
Board decision and remanded the matter for readjudication 
consistent with instructions outlined in an April 2009 Joint 
Motion for Remand (Joint Motion) by the parties.  

In a May 2010 letter from the Veteran's attorney, he states the 
Veteran also "claims entitlement to a total disability rating 
based on unemployability," and requests that she be provided the 
requisite forms to complete such claim.  The Board notes, 
however, that such matter is already on appeal and was remanded 
by the Board in its September 2007 decision/remand as it was 
found to be inextricably intertwined with other claims for 
service connection that were being remanded for further 
development.

Finally, the April 2009 Joint Motion states that the Board failed 
to provide an adequate statement of reasons or bases for its 
April 2008 decision, as: 1) it did not discuss the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.5 in its denial of an increased 
schedular rating for the Veteran's low back disability, and 2) it 
did not consider whether an extraschedular rating was warranted.  

The matter of entitlement to an extraschedular increased 
rating for the Veteran's low back disability is being 
REMANDED to the Philadelphia, Pennsylvania RO.  VA will 
notify the Veteran if any action on her part is required.


FINDING OF FACT

At no time during the appeal period was the Veteran's service-
connected low back disability manifested by ankylosis, separately 
ratable neurological symptoms, or incapacitating episodes of 6 
weeks or more in the past 12 months.


CONCLUSION OF LAW

A schedular rating in excess of 40 percent is not warranted for 
the Veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
(Codes) 5286, 5289, 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in 
the development of her claim prior to its initial adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  May 2003, 
March 2006, and October 2007 letters explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was responsible 
for providing.  The appellant has had ample opportunity to 
respond/supplement the record and she has not alleged that notice 
in this case was less than adequate.

The Veteran's pertinent postservice treatment records (and 
records from Social Security Administration (SSA)) have been 
secured.  The RO arranged for VA examinations in June 2003, July 
2004, March 2006, October 2007, and in November 2007.  The Board 
notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating purposes.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the claim.

B.	Factual Background

The Veteran's claim for a rating in excess of 40 percent for her 
low back disability was received in May 2003.

On June 2003 VA examination, the Veteran complained of constant 
pain in her low back that sometimes radiated into her lower legs, 
and indicated that repetitive movements made her pain worse.  She 
denied any associated numbness, weakness, or bladder/bowel 
dysfunction, and she did not use any assistive walking devices.  
Examination of the low back revealed limitation of motion of 
forward flexion to 55 degrees, backward extension to 25 degrees, 
and lateral bending to 34 degrees bilaterally; all were limited 
by pain and stiffness.  Distracted straight leg raising brought 
on some symptoms of radiculopathy into the thighs bilaterally; 
Lasegue's sign was negative.  X-rays of the lumbar spine revealed 
osteoarthritic changes in the lumbosacral spine with 
spondylolisthesis at L5.

A June 2003 lay statement from the Veteran's friend states the 
Veteran requires assistance lifting heavy items and with getting 
in and out of bed or sitting positions.  In an accompanying 
letter, the Veteran described having constant pain and stiffness 
in her low back that was exacerbated by weather, walking around, 
and performing household chores.  

On July 2004 VA examination, the Veteran complained of chronic 
low back pain (which she described as "a ball of fire" in her 
low back) and indicated that she was having increasing difficulty 
getting up from seated positions.  She reported periodic flare-
ups of back pain and leg weakness with increased activity.  She 
denied bowel/ bladder problems or any episodes of incapacitation, 
and did not use any assistive walking devices.  On physical 
examination, there did not appear to be any deviation of the 
spine.  Range of motion was limited to 64 degrees of flexion, 19 
degrees of backward extension, 42 degrees of left lateral 
flexion, 23 degrees of right lateral flexion, and 55 degrees of 
bilateral lateral rotation.  Muscle strength was 5/5 in the lower 
extremities, and there was no decrease in sensation.  Lasegue's 
sign was mildly positive on the left side; straight leg raising 
was negative.

August 2002 to December 2005 VA outpatient treatment records are 
silent for any specific treatment related to the Veteran's low 
back disability.  In November 2004, June 2005, and in December 
2005, she indicated that her low back pain was not a concern.

December 2004 to January 2005 private treatment records from Good 
Shepherd Rehabilitation Hospital show that the Veteran underwent 
physical therapy for her right shoulder tendonitis; they are 
silent for any treatment/therapy related to her low back 
disability.

On March 2006 VA examination, the Veteran reported two recent 
falls after missing steps on the stairs.  She also complained of 
severe stiffness, mild weakness, and moderate pain in her low 
back.  She denied having any spasms in her low back and having 
any bowel/bladder problems, but reported monthly leg/foot 
weakness (without numbness).  She also reported weekly flare-ups 
of back pain after increased activity.  On physical examination, 
her posture and gait were normal, and there was no evidence of 
muscle spasm, weakness, or atrophy.  Pain was moderate with 
motion.  Thoracolumbar spine ranges of motion were: 0 to 60 
degrees forward flexion, 0 to 12 degrees backward extension with 
pain starting at 12 degrees and ending at 0 degrees, 0 to 30 
degrees left lateral flexion, 0 to 25 degrees right lateral 
flexion with pain starting at 25 degrees and ending at 9 degrees, 
0 to 35 degrees left lateral rotation with pain starting at 35 
degrees and ending at 15 degrees, and 0 to 40 degrees right 
lateral rotation.  Passive flexion was 0 to 65 degrees with pain 
beginning at 65 degrees and ending at 45 degrees.  Considering 
function loss due to pain and other factors, forward flexion was 
0 to 32 degrees, backward extension was from 0 to 4 degrees, 
right lateral flexion was from 0 to 11 degrees, left lateral 
rotation was from 0 to 30 degrees, and right lateral rotation was 
from 0 to 20 degrees.  Sensory examination revealed no abnormal 
sensations; muscle tone was normal.  Lasegue's sign was negative.

September 2006 to October 2006 private treatment records from Dr. 
C.C.N. show that the Veteran was referred to his care for chronic 
complaints related to her low back.  On initial evaluation in 
September 2006, lumbar ranges of motion revealed flexion that was 
within normal limits and mildly decreased backward extension.  
Sensation was intact to light touch through the Veteran's 
bilateral lower extremities, and her posture was poor.  An MRI 
was completed and it showed significant degenerative disc disease 
and degenerative spondylolisthesis of the lumbar spine, as well 
as a posterior disc bulge at L4-5.  The Veteran was recommended 
for physical therapy, which she continued through October 2006.

In a May 2007 letter, the Veteran's private healthcare provider, 
J.E.B., D.O., stated, "She is currently taking Topamax which is 
treating pain she experiences in her legs, the origin of which is 
due to the problems in her lumbar spine."

On October 2007 VA neurological examination, the Veteran 
complained of low back pain.  Examination revealed no objective 
neurological abnormalities due to her service-connected low back 
disability.  Specifically, there was no paralysis of any nerve in 
the lower extremity or any obvious paralysis to large groups of 
nerves or brachial plexus or root-level paralysis.  Sensory 
examination was indicative of underlying generalized peripheral 
polyneuropathy which was thought to be related to the Veteran's 
diabetes mellitus.

On November 2007 VA examination, the Veteran complained of severe 
low back pain that radiated to her legs.  She reported having 
flare-ups sufficient to confine her to bed for four days, and 
stated that these flare-ups occurred three times over a period of 
six months.  She also reported weakness and tingling in her legs, 
and constipation.  On physical examination, the Veteran reported 
diffuse tenderness over the thoracolumbar spine.  Range of motion 
testing revealed forward flexion that ranged from 53 to 46 
degrees, backward extension that was to 30 degrees, left lateral 
flexion that ranged from 24 to 27 degrees, right lateral flexion 
that ranged from 20 to 18 degrees, and bilateral lateral rotation 
that was to 30 degrees.  The Veteran reported that during flare-
ups, she had additional limited function and range of motion.  
Range of motion testing was repeated three times without 
significant changes; therefore, the examiner stated that there 
was no clinical evidence of reduced range of motion with 
repetition.  Straight leg raise was mildly positive on the left 
at 90 degrees.  The Veteran was able to walk on her heels and 
toes.  The examiner opined that additional functional loss during 
flare-ups could not be quantified, stating:

The veteran is significantly handicapped by her low 
back as well as other problems in employability.  
However, I believe there are some occupations which 
she is capable of doing.  I therefore believe that she 
is not completely unemployable.

Records from SSA show that the Veteran was found to have the 
following severe impairments: degenerative disc disease, lumbar 
and cervical spine; obesity; hypertension; depression; and 
anxiety.  She was found to be "disabled" under SSA laws, 
effective November 21, 1997.
C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

At the outset, it is noteworthy that the portion of the Rating 
Schedule pertaining to evaluation of disabilities of the spine 
was amended during the pendency of this appeal.  From their 
effective date, the veteran is entitled to a rating under the 
revised criteria (if such are found more favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295, limitation of 
motion of the lumbar spine was evaluated under Code 5292, and 
intervertebral disc syndrome was evaluated under Code 5293.  A 40 
percent (maximum) rating was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 40 percent 
(maximum) rating if it was severe.  38 C.F.R. § 4.71a, Code 5292 
(2003).  Complete bony fixation (ankylosis) of the spine 
warranted a 60 percent rating if it was in a favorable angle, and 
a 100 percent rating if it was in an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Code 5286 (2003).  Ankylosis of the lumbar 
spine warranted a 40 percent rating, if favorable; and a 50 
percent rating, if unfavorable.  38 C.F.R. § 4.71a, Code 5289 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 (combined rating tables) separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  A maximum 60 percent rating is 
warranted when rating based on incapacitating episodes, and such 
is assigned when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 40 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 5293, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 
5293 (2003).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40. With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more of less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis of the spine are rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below), and intervertebral disc 
syndrome is rated under the General Rating Formula or based on 
incapacitating episodes, whichever is more favorable to the 
veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2007).

Under the General Rating Formula, effective September 26, 2003, 
with or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, the 
following ratings will apply: A 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide (in 
pertinent part): Neurological abnormalities are to be rated 
separately under the appropriate diagnostic code.  For purposes 
of VA examination, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is to 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and right 
lateral rotation is 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateroflexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 240 degrees.  Each range of motion 
should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a.

The Veteran's statements describing her symptoms and condition 
are competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in conjunction 
with the objective medical evidence and the pertinent rating 
criteria.

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's low back disability is already at the maximum 
schedular rating (40 percent) under Codes 5295 and 5292.  In 
addition, the medical evidence shows that the Veteran retains 
substantial useful motion of her low back.  Therefore, a higher 
rating on the basis of complete bony fixation of the spine or 
ankylosis is not warranted under Code 5286 or Code 5289.  With 
regard to Code 5293, the medical evidence of record does not show 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Although the Veteran indicated 
during her November 2007 VA examination that she had about 12 
days of incapacitating episodes in the past six months, the 
record does not show that she had been placed on bed rest for her 
low back disability by a physician.  Furthermore, even if the 
12 days described by the Veteran had been prescribed by a 
physician, this would still fall short of the six weeks over 12 
months needed for a rating in excess of 40 percent.

Code 5293 also provides that the Veteran may be rated based on a 
combination of orthopedic and neurological symptoms.  A review of 
the record shows that the Veteran has complained of pain 
radiating down her lower extremities; however, there is no 
objective evidence in the record that such symptoms are secondary 
to her low back disability.  In particular, the October 2007 VA 
examiner stated that examination revealed no objective 
neurological abnormalities due to the Veteran's low back 
disability.  Specifically, there was no paralysis of any nerve in 
the lower extremity or any obvious paralysis to a large group of 
nerves or brachial plexus or root-level paralysis.  Generalized 
peripheral polyneuropathy was found to be due to the Veteran's 
diabetes mellitus; such symptoms may not be considered in rating 
the low back disability.  As the current 40 percent rating is the 
maximum provided for orthopedic symptoms by the pre-September 26, 
2003 criteria (Codes 5295 and 5292), a rating based on a 
combination of ratings for orthopedic and neurological symptoms 
would be of no benefit to the Veteran.  The Board finds, 
therefore, that the criteria for a rating greater than 40 percent 
for the Veteran's low back disability under Code 5293 are not 
met.

Under the revised (General Rating Formula) criteria, a rating in 
excess of 40 percent would be warranted if there was unfavorable 
or favorable ankylosis of the entire thoracolumbar spine.  Such 
pathology is not shown.  The criteria under the General Rating 
Formula also provide for rating neurological symptoms separately.  
As was previously noted, although the Veteran has complained of 
neurological symptoms, objective neurological findings due to 
the Veteran's low back disability are not shown.  The 
criteria for rating intervertebral disc syndrome have been 
renumbered (now Code 5243).  They provide for rating based on 
incapacitating episodes (criteria essentially unchanged from 
those in effect prior to September 26, 2003) and again, as 
incapacitating episodes (prescribed by a physician) are not 
shown, a rating on such basis is not warranted.

In the April 2009 Joint Motion, it was noted that the November 
2007 VA examiner had stated: 

There are flare-ups, as described, for the neck and 
for the lumbar spine.  The veteran was not having a 
flare-up today.  By her history, she states that she 
has additional limited function and range of motion 
during a flare-up, but this cannot be further 
quantified.

Range of motion in all areas were repeated times three 
without significant change.  There is therefore no 
clinical evidence of reduced range of motion with 
repetition.

The Joint Motion then stated that the Board failed to address 
these findings "in terms of the Diagnostic Codes or the factors 
enumerated in DeLuca."  Essentially, for the Veteran to be 
entitled to a rating in excess of 40 percent for her low back 
disability (based on range of motion), she must show that she has 
ankylosis or complete bony fixation of the spine, or the 
functional equivalent thereof.  Even giving consideration to the 
functional limitations due to pain and the other factors 
identified in 38 C.F.R. §§ 4.10, 4.40, 4.45, the evidence of 
record does not show that the Veteran has ever had the functional 
equivalent of an ankylosed spine.  Significantly, on November 
2007 VA examination, although she reported additional limited 
function and range of motion during flare-ups of low back pain, 
there was no clinical evidence of reduced range of motion with 
repetition.  Moreover, the Veteran did not describe complete 
immobility of her lumbar spine when she reported additional 
limited function and range of motion in her spine.  
["Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 94 (31st ed. 2007).]

Based on the foregoing, the Board finds no distinct period during 
which the schedular criteria for a higher (in excess of 40 
percent) rating was met.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (holding that "staged" ratings are appropriate in an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings).  The Board has 
also considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor.  As the preponderance of 
the evidence is against this claim, that rule does not apply.


ORDER

A schedular rating in excess of 40 percent for a low back 
disability is denied.


REMAND

The statutory and regulatory provisions specify that in 
exceptional cases where schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be authorized if 
certain criteria are met.  38 C.F.R. § 3.321(b).  In Thun v. 
Peake, 22 Vet. App. 111 (2008), the Court articulated a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In the April 2009 Joint Motion, it was noted that the Board 
"never considered whether [the Veteran] might be entitled to an 
extraschedular evaluation for her low back . . . ."  A review of 
the record shows that the Veteran has been determined to be 
disabled by SSA primarily (but not solely) because of her low 
back disability.  In March 2006, a VA examiner opined that the 
Veteran's low back disability had "significant effects" on her 
occupational activities.  In November 2007, a VA examiner opined, 
"The veteran is significantly handicapped by her low back as 
well as other problems in employability.  However, I believe 
there are some occupations which she is capable of doing.  I 
therefore believe that she is not completely unemployable."

Although the November 2007 VA examiner ultimately concluded that 
the Veteran was not completely unemployable due to her low back 
disability, his statement suggests that there are jobs that the 
Veteran may not be able to perform as a result of her low back 
disability (and other problems).  His statement is unclear as to 
just what types of functions the Veteran may be precluded from 
performing due to her low back disability alone, and whether such 
limitations extend beyond what is already contemplated by the 
schedular rating.  For these reasons, additional development (in 
the form of another VA examination) is necessary to obtain a 
clear picture of the impact the Veteran's low back disability has 
on her employment.

Accordingly, the case is REMANDED for the following:

1. 	The RO should notify the Veteran as 
to what types of evidence would substantiate 
a determination that referral for 
extraschedular consideration is indicated, 
and afford her ample opportunity to submit 
any additional evidence she may have of 
factors warranting extraschedular 
consideration.  If any further development is 
indicated (based on her response(s)), the RO 
should arrange for such development.

2. 	The RO should then arrange for an 
orthopedic examination of the Veteran to 
ascertain the nature and severity of her 
service connected low back disability.  The 
Veteran's claims file and a copy of the 
criteria for rating low back disability must 
be made available to the examiner for review 
in conjunction with the examination.  On 
examination of the Veteran the examiner 
should report all pathology found in detail.  
The examiner should identify all pathology 
that is not expressly recognized by the 
criteria for rating a low back disability and 
should describe in detail all functional 
impairment other than limitation of motion 
due to such pathology; the examiner should 
specifically comment (with examples) 
regarding the types of activities that would 
be precluded by the functional impairment 
shown.  The examiner should explain the 
rationale for all opinions given.   

3. 	The RO should then adjudicate the 
matter of whether the claim for an increased 
rating for low back disability should be 
referred for extraschedular consideration.  
If the determination is favorable to the 
Veteran, the RO should proceed with the 
referral.  If the determination is adverse 
(or if the matter is referred for 
extraschedular consideration, and an 
extraschedular rating is denied), the RO 
should so advise the Veteran and, if she 
expresses disagreement, issue an appropriate 
SOC in the matter.  If she then submits a 
timely substantive appeal in the matter, it 
should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This matter must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


